762 N.W.2d 921 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Michael Ralph GEORGE, Defendant-Appellant.
Docket No. 137708. COA No. 288032.
Supreme Court of Michigan.
April 1, 2009.

Order
On order of the Court, the application for leave to appeal the November 3, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would deny leave to appeal.